Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that a restriction was originally proposed to applicant and applicant responded only by email (attached). However, after further consideration and search, the restriction was not applied and all claims were found allowable. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the prior art is silent to a method of preparing a composite positive electrode active material for 5a lithium secondary battery, the method comprising: surface-treating a nickel-based active material utilizing carbon dioxide to form a lithium carbonate layer on the surface of the nickel-based active material; mixing the nickel-based active material having the lithium carbonate layer on the surface thereof with a metal precursor comprising at least one metal selected from 10cobalt (Co), aluminum (Al), magnesium (Mg), and gallium (Ga) to prepare a mixture; and heat-treating the mixture.
	The prior art, such as Feridum et al. U.S. Pub. 2019/0326591, teaches treating the surface of a nickel-based active material  (Lia NixMnyCozO2; [0092]) with a CO2 source of dry ice to form a lithium carbonate surface on said nickel-based active material.  See paragraph [0059].  However, the reference does not teach or suggest a nickel-based active material having the lithium carbonate layer on the surface thereof with a metal precursor comprising at least one metal selected from 10cobalt (Co), aluminum (Al), magnesium (Mg), and gallium (Ga). Thus the method of claim 1 and the product of claim 7 are allowed.
	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722